Case 9:19-cv-80342-RLR Document 46 Entered on FLSD Docket 11/12/2019 Page 1 of 28



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO. 19-80342-CIV-ROSENBERG


  KK-PB FINANCIAL, LLC,

                                 Appellant,

                         v.

  160 ROYAL PALM, LLC,

                                 Appellee.


                                             NOTICE OF APPEAL

            Appellant, KK-PB Financial, LLC, gives notice that it appeals to the United States Court

  of Appeals for the Eleventh Circuit from the Order Estimating the Claim of KK-PB Financial,

  LLC and Denying Ability to Credit Bid dated February 26, 2019 [Bankr. ECF No. 603] of the

  United States Bankruptcy Court for the Southern District of Florida (attached as Exhibit A).

  The appeal is pursuant to the Order Certifying Matter for Direct Appeal to the United States

  Court of Appeals dated November 1, 2019 [ECF No. 42] (attached as Exhibit B), and the

  Paperless Order dated November 4, 2019 [ECF No. 44] (attached as Exhibit C), entered sua

  sponte by the United States District Court for the Southern District of Florida.

            The parties to the orders appealed from and the names and addresses of their respective

  attorneys are as follows:

  APPELLANT

  Party:               KK-PB Financial, LLC, secured creditor and unsecured creditor in the Debtor’s
                       chapter 11 case.
  Attorneys:           WHITE & CASE LLP
                       John K. Cunningham
                       James N. Robinson
                       Fan B. He
                       Southeast Financial Center, Suite 4900


  AMERICAS 101403754
Case 9:19-cv-80342-RLR Document 46 Entered on FLSD Docket 11/12/2019 Page 2 of 28



                       200 South Biscayne Boulevard
                       Miami, Florida 33131-2352
                       Telephone: (305) 371-2700
                       Facsimile: (305) 358-5744


  APPELLEE

  Party:               160 Royal Palm, LLC, the Debtor in the underlying chapter 11 case.
  Attorneys:           SHRAIBERG, LANDAU, & PAGE, P.A.
                       Philip J. Landau
                       Eric S. Pendergraft
                       2385 NW Executive Center Drive, #300
                       Boca Raton, Florida 33431
                       Telephone: (561) 443-0800
                       Facsimile: (561) 998-0047

                       DECHERT LLP
                       G. Eric Brunstad, Jr.
                       Special Appellate Counsel for the Debtor/Appellee
                       90 State House Square
                       Hartford, CT 06103
                       Phone: 860-524-3960
                       Fax: 860-524-4189
                       eric.brunstad@dechert.com


  Dated: November 12, 2019                         WHITE & CASE LLP
  Miami, Florida

                                               By: /s/ James N. Robinson
                                                   James N. Robinson
                                                   Florida Bar No. 608858
                                                   John K. Cunningham
                                                   Florida Bar No. 542490
                                                   Fan B. He
                                                   Florida Bar No. 0095597
                                                   Southeast Financial Center, Suite 4900
                                                   200 South Biscayne Boulevard
                                                   Miami, Florida 33131-2352
                                                   Telephone: (305) 371-2700
                                                   Facsimile: (305) 358-5744

                                                   Counsel for KK-PB Financial, LLC




  AMERICAS 101403754                                   2
Case 9:19-cv-80342-RLR Document 46 Entered on FLSD Docket 11/12/2019 Page 3 of 28



                                  CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this day, the foregoing document was electronically filed

  with the Clerk of the Court using CM/ECF. I further certify that the foregoing document is being

  served this day on all parties via transmission of Notices of Electronic Filing generated by

  CM/ECF.

                                         By: /s/ James N. Robinson
                                             James N. Robinson




  AMERICAS 101403754                             3
Case 9:19-cv-80342-RLR Document 46 Entered on FLSD Docket 11/12/2019 Page 4 of 28




                         EXHIBIT A
      Case 9:19-cv-80342-RLR
                    Case 18-19441-EPK
                              Document 46
                                       Doc Entered
                                           603 Filed
                                                   on FLSD
                                                      02/26/19
                                                           Docket
                                                               Page
                                                                  11/12/2019
                                                                     1 of 16 Page 5 of 28




         ORDERED in the Southern District of Florida on February 25, 2019.




                                                                      Erik P. Kimball, Judge
                                                                      United States Bankruptcy Court
_____________________________________________________________________________
                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION

        In re:                                                             CASE NO. 18-19441-EPK

        160 ROYAL PALM, LLC,                                                CHAPTER 11

              Debtor.
        _________________________/

                    ORDER ESTIMATING THE CLAIM OF KK-PB FINANCIAL, LLC
                            AND DENYING ABILITY TO CREDIT BID

                 This matter came before the Court for evidentiary hearing on January 8, 2019, January 11,

        2019, February 15, 2019, and February 19, 2019 upon the Debtor’s Motion to Limit Credit Bids with Respect

        to Sale of Substantially All of Its Assets [ECF No. 103] filed by 160 Royal Palm, LLC (the “Debtor”);

        Secured Creditor KK-PB Financial, LLC’s Motion to Estimate Claim for Purposes of Credit Bidding Pursuant to

        11 U.S.C. §§ 502(c) and 363(k) [ECF No. 133] filed by KK-PB Financial, LLC (“KK-PB”); and Secured

        Creditor KK-PB Financial, LLC’s Motion to (I) Modify and Terminate Automatic Stay; or (II) Dismiss Chapter

        11 Proceeding [ECF No. 69] filed by KK-PB. On February 22, 2019, the Court heard closing arguments




                                                       Page 1 of 16
Case 9:19-cv-80342-RLR
              Case 18-19441-EPK
                        Document 46
                                 Doc Entered
                                     603 Filed
                                             on FLSD
                                                02/26/19
                                                     Docket
                                                         Page
                                                            11/12/2019
                                                               2 of 16 Page 6 of 28



  from the Debtor, the EB-5 Investors,1 and KK-PB, and made findings of fact and conclusions of law

  on the record as follows:

      The Debtor in this case, 160 Royal Palm, LLC, is the owner of a hotel construction project
      located in the Town of Palm Beach. The hotel is locally known as the Palm House Hotel.

      The Palm House Hotel has a tortured history. During its reconstruction, ownership of the
      hotel property has transferred more than once. No owner has been able to complete the
      project. It sits dormant and neglected.

      It is alleged that the person most recently in control of the Debtor, Robert Matthews, along
      with others, used the hotel project to solicit investments from foreign nationals under the EB-
      5 program, enticing investments of more than $500,000 each from dozens of foreign investors
      based on the promise of eased acquisition of green cards. Those EB-5 Investors, many of
      whom have filed proofs of claim in this case and have been represented in this particular
      matter, allege that a substantial portion of the funds they invested ended up flowing through
      the Debtor and that some of those funds were used as part of the consideration for a 2013
      sale of the equity interest in the Debtor. The EB-5 Investors have initiated a suit in the District
      Court here in West Palm Beach against a number of parties involved in this alleged scheme,
      including the Debtor in this case and KK-PB Financial, LLC. KK-PB Financial is solely
      owned and controlled by Glenn Straub, the former equity owner of the Debtor. I mention
      these parties in particular as they are the focus of the matters now before the Court.

      KK-PB Financial claims a mortgage on the hotel property. KK-PB initiated a foreclosure
      action in the Florida state courts several years ago. That action was followed by the
      appointment of a receiver. Eventually, the state court not only authorized the receiver to file
      a bankruptcy petition, but also authorized that receiver to supplant the Debtor’s management.
      Thus, the Debtor in this case is managed by the former state court receiver, Mr. Cary
      Glickstein.

      The stated purpose of this bankruptcy case is to facilitate a controlled liquidation of the
      Debtor’s assets. The Debtor filed this case to avoid the loss of all potential equity in its
      property to the foreclosing creditor. The goal of this case is to preserve that value for the
      Debtor’s other creditors including, in particular, the EB-5 Investors.

      The Debtor sought offers for the hotel property. The Debtor entered into a stalking horse
      contract with a significant player in the real estate market. The Debtor then filed appropriate
      motions for approval of an auction procedure, thereby permitting the possibility of higher and
      better offers for the property. The stalking horse contract presents a tight timeline for the
      Debtor, requiring that the auction and sale hearing be accomplished in short order. Thus, the
      matters now before the Court require resolution as quickly as reasonably possible.



  1 The EB-5 Investors referred to in this order are the creditors who filed claims 3-1 through 65-1 in this chapter 11 case.

  Another group of EB-5 claimants, identified in ECF No. 172 as the Other Palm House Investors, filed an objection to
  KK-PB’s motion to estimate claim but did not participate in the evidentiary hearings or closing argument in these matters.

                                                         Page 2 of 16
Case 9:19-cv-80342-RLR
              Case 18-19441-EPK
                        Document 46
                                 Doc Entered
                                     603 Filed
                                             on FLSD
                                                02/26/19
                                                     Docket
                                                         Page
                                                            11/12/2019
                                                               3 of 16 Page 7 of 28



         KK-PB Financial claims a mortgage on the property. Generally speaking, the holder of a lien
         securing an allowed claim has the right to credit bid its claim in connection with any sale of its
         collateral proposed under section 363 of the Bankruptcy Code. KK-PB seeks to exercise that
         right in connection with the Debtor’s proposed auction sale of the hotel property. The Debtor
         opposes KK-PB’s request to credit bid in connection with any sale.

         In furtherance of its request to credit bid in connection with the proposed auction of the hotel
         property, KK-PB filed a motion to estimate its claim under section 502(c). That is in the
         record at ECF number 133. There are responses at ECF numbers 166, 169 and 174.2

         Section 502(c) permits the Court to estimate any claim for purposes of allowance where the
         liquidation of the claim would unduly delay the administration of the case. The concept behind
         this provision is that in many circumstances during a bankruptcy case there is not sufficient
         time to permit extensive discovery and an extended evidentiary hearing to determine a
         disputed claim. This case presents exactly such a circumstance. This Debtor has a limited
         time to maintain its rights under a significant stalking horse contract for the sale of substantially
         all of the assets of the estate. The issues raised in connection with KK-PB’s secured claim in
         this case could require discovery done over a period of months and an extended trial. It is
         appropriate to use the claim estimation process under section 502(c) to address allowance or
         disallowance of KK-PB’s claim. Not only is it important to determine whether KK-PB will
         be permitted to credit bid on the hotel property, but whether KK-PB has a valid lien may
         impact its right to object to the proposed sale under section 363.

         Estimation under section 502(c) can be for any purpose in connection with a bankruptcy case.
         Indeed, the text of that provision states that estimation is for purposes of allowance. In many
         instances, the estimated claim is the claim for all purposes including eventual distribution in
         the case. In its motion, KK-PB asks the Court to estimate its secured claim solely for purposes
         of the auction sale of the hotel property. In its response, the Debtor asks not only that the
         Court estimate KK-PB’s claim for purposes of participating in the auction, but that the Court
         estimate KK-PB’s claim at $0 generally, for all purposes in this case.

         It is useful to quote from Collier on Bankruptcy on this issue. Collier is the leading treatise
         on bankruptcy law.

         “Section 502(c) expressly states that estimation is ‘for purpose of allowance under this section’;
         thus, an estimation under section 502(c) generally should result in an allowed claim for all
         purposes in the bankruptcy case. Most subsections of section 502 refer to claims allowed
         under subsection (a), (b) or (c). Moreover, the section addressing reconsideration of claims,
         section 502(j), does not use the term ‘estimated claim’ but refers instead to a ‘claim that has
         been allowed or disallowed.’ Indeed, nowhere in the Bankruptcy Code is a distinction drawn
         between claims allowed under subsection 502(a), (b) or (c). Accordingly, a claim allowed under
         section 502(c) is on equal footing with other claims allowed under section 502.”

         Later in the same part of the treatise, it is stated that “[a]s an order applying section 502(c)
         allows or disallows a claim for all purposes in the case, principles of finality might apply, in


  2
      In addition, the Court considered the response filed by the Debtor at ECF No. 163.

                                                         Page 3 of 16
Case 9:19-cv-80342-RLR
              Case 18-19441-EPK
                        Document 46
                                 Doc Entered
                                     603 Filed
                                             on FLSD
                                                02/26/19
                                                     Docket
                                                         Page
                                                            11/12/2019
                                                               4 of 16 Page 8 of 28



     appropriate circumstances, for the same reasons those principles apply to other orders
     allowing or disallowing claims under section 502.”

     In reading these two quotations from Collier I have left out internal quotations and citations.
     I should note that in a footnote Collier points out that 28 USC section 157(b)(2)(B) and
     Bankruptcy Rule 3018 both contemplate estimation of claims solely for purposes of
     confirmation of a chapter 11 plan, but that these are the only instances where estimation for
     a limited purpose is contemplated in the relevant statutes and rules.

     Thus, the Court’s estimation of the claim of KK-PB Financial today will result in estimation
     of that claim for all purposes in this bankruptcy case. That will include plan confirmation and
     distributions.

     The case law in this circuit and elsewhere provides this Court with wide discretion in how to
     approach estimation from a procedural standpoint. This Court’s procedural approach to
     estimation is subject to appeal on an abuse of discretion standard. Many times an estimation
     proceeding will focus on documentary evidence, deposition transcripts, and affidavits, and the
     Court will provide only a truncated hearing. In this case, after consultation with the parties,
     the Court set four full days of evidentiary presentation followed by an additional half day for
     closing argument. This has been a particularly fulsome presentation in the context of claim
     estimation. There were hundreds of proposed exhibits and a number of fact and expert
     witnesses. It is hard to imagine how an evidentiary hearing on an objection to KK-PB’s claim,
     outside the estimation process, would have been more detailed.

     In addition to responding to KK-PB’s motion to estimate, the Debtor filed a motion seeking
     a ruling from the Court that KK-PB should not be permitted to credit bid in connection with
     the auction of the hotel property. That is on file at ECF number 103. KK-PB responded at
     ECF number 164. The Debtor’s motion is in effect the mirror image of KK-PB’s motion to
     estimate. The Debtor argues that KK-PB’s claim is subject to dispute for a variety reasons
     and also that, even if KK-PB’s claim would be allowed as a secured claim, the Court should
     prohibit KK-PB from credit bidding for cause.

     Finally, KK-PB filed a motion for relief from the automatic stay, seeking to continue with its
     foreclosure action in state court or, in the alternative, for dismissal of this case. That motion
     can be found at ECF number 69. The Debtor responded at ECF number 102.

     All three of these matters, KK-PB’s motion to estimate, the Debtor’s motion to limit credit
     bidding, and KK-PB’s motion for relief from stay or dismissal, were heard together in a
     concurrent evidentiary hearing. The Court has considered the evidence admitted during the
     evidentiary hearing. The Court has considered the arguments of the parties.

     Let me begin with KK-PB’s motion for relief from stay or for dismissal of the case. KK-PB’s
     goal is to return to state court to complete its foreclosure action. At the evidentiary hearing,
     KK-PB presented nearly no evidence to support the substantive allegations in this motion nor
     did counsel point to any such evidence in closing argument. But even if KK-PB’s secured
     claim is allowed in full, there is not cause for relief from stay at this time. The Debtor filed
     this case in an attempt to realize value for all of its creditors, not just for KK-PB. The Debtor
     has diligently pursued that sale, entering into a contract with a stalking horse purchaser. This
                                                Page 4 of 16
Case 9:19-cv-80342-RLR
              Case 18-19441-EPK
                        Document 46
                                 Doc Entered
                                     603 Filed
                                             on FLSD
                                                02/26/19
                                                     Docket
                                                         Page
                                                            11/12/2019
                                                               5 of 16 Page 9 of 28



     is an appropriate use of chapter 11. The Court has approved a procedure for the proposed
     sale consistent with regular practice in this circuit. There is a very short timeline for that sale.
     The Debtor and other creditors should have the chance to see if the proposed auction will
     result in a potential distribution to creditors in this case. There is little or no harm to KK-PB
     under the circumstances, even if it does indeed have an allowed secured claim in this case.
     The potential harm to other creditors is significant. KK-PB’s motion for relief from stay or
     for dismissal at ECF number 69 will be denied.

     I will address the motion to estimate and the motion to limit credit bidding in tandem as the
     issues relevant to those motions are the same. It is useful first to describe the transaction that
     lies at the center of the present dispute.

     As of 2013, 160 Royal Palm, LLC, the Debtor in this case, was owned and controlled by Glenn
     Straub. Mr. Straub was the sole member of 160 Royal Palm and was also its manager. Mr.
     Straub negotiated a sale of the hotel property to Robert Matthews. The proposed sale was
     documented by a traditional purchase and sale agreement. The Debtor was to sell its real
     property to an entity formed for the purpose of the transaction. The buyer was to be
     beneficially owned solely by Mr. Matthews. The negotiated purchase price was $36 million.
     Of this sum, 25% was to be paid in cash and the remaining amount was to take the form of
     seller financing secured by a mortgage on the hotel property. In other words, Mr. Straub
     agreed to sell the hotel property and the consideration was to be partly cash and partly a
     mortgage obligation.

     The 2013 purchase and sale agreement was amended twice. The first amendment is most
     important for purposes of these matters. In the first amendment, the parties agreed that the
     purchaser could have the option of acquiring the membership interest in 160 Royal Palm, LLC
     rather than purchase the real property directly. In the end, the purchaser exercised this option.
     Thus, rather than a real estate transaction, the transaction took the form of the sale of an
     equity interest. But the parties preserved all of the other aspects of the transaction as originally
     contemplated. In order to facilitate the seller financing, it was necessary for Mr. Straub to rely
     on an entity separate from 160 Royal Palm. Thus, as a result of the closing, the loan obligations
     were payable to KK-PB Financial, LLC which also received the benefit of the mortgage given
     by 160 Royal Palm.

     The transaction closed at the end of August 2013; specifically, August 30, 2013. The end result
     of the transaction is that 160 Royal Palm remained the title owner to the hotel property, but
     Mr. Straub sold his 100% membership interest in 160 Royal Palm to an entity beneficially
     owned by and controlled by Mr. Matthews. The cash portion of the purchase price, after
     adjustments, was paid directly to Mr. Straub. 160 Royal Palm itself gave a note in favor of
     KK-PB Financial, secured by a mortgage on the hotel property.

     There was a delay in the payment of the cash portion of the purchase price to be distributed
     to Mr. Straub. In the motion to limit credit bidding the Debtor seems to make a point of this,
     but the evidence does not support any negative inference. Likewise, the evidence supports
     the conclusion that some of the funds paid to Mr. Straub, about $2.6 million, are traceable to
     funds provided by the EB-5 Investors. But the evidence admitted in these matters would not
     permit the Court to conclude that Mr. Straub knew this was the case at the time.


                                                 Page 5 of 16
Case 9:19-cv-80342-RLR
               Case 18-19441-EPK
                         Document 46
                                   DocEntered
                                       603 Filed
                                              on FLSD
                                                  02/26/19
                                                       DocketPage
                                                              11/12/2019
                                                                  6 of 16 Page 10 of 28



      There was another, more important delay, following the August 2013 closing. The mortgage
      given by 160 Royal Palm, securing the hotel property in favor of KK-PB Financial, was not
      recorded until the following March 2014, about 7 months after the closing. The Debtor argues
      that this delay was intentional. The Debtor alleges that Mr. Straub was assisting Mr. Matthews
      and others in misleading potential EB-5 Investors by purposely causing the mortgage not to
      be recorded so that EB-5 Investors would not know of the existing lien on the hotel property
      prior to their investments. The Debtor alleges that more than $10 million was invested by
      EB-5 Investors between the August 2013 closing and the recording of the mortgage in March
      2014. Mr. Straub’s counsel at the time, Craig Galle, testified credibly that Mr. Straub always
      intended the mortgage to be recorded immediately, that they were surprised it had not been
      recorded, and that the failure was due to counsel for Mr. Matthews who also acted as escrow
      agent for the closing. Based on the evidence admitted in these matters, the Court cannot
      conclude that Mr. Straub had any bad intent in connection with the delay in recording of the
      mortgage.

      Let me transition now to the claim of KK-PB as presented in this matter. The evidence
      includes the original purchase and sale agreement and two amendments, and the loan
      documents including the note and mortgage. KK-PB also offered the testimony of Craig Galle
      who represented Mr. Straub and KK-PB Financial in connection with the sale transaction and
      the seller financing. Mr. Galle gave a thorough and credible history of the transaction.
      Through the testimony of Salvatore Spano, KK-PB also addressed in detail the calculation of
      its claim as presented in its proof of claim, which was also admitted. There is some dispute as
      to whether KK-PB’s claim as presented in its proof of claim, in the amount of $39,684,844.73,
      should be reduced by a sum equal to the broker’s commission reimbursement included in the
      claim tabulation and by the amount of one payment on the note. These subtractions would
      reduce the claim to $37,548,635.30. In the end, it will not matter whether KK-PB’s claim as
      presented is $39.6 million or $37.5 million as will be apparent further along in this ruling.

      The Debtor presented a number of arguments in support of its request that KK-PB’s claim
      be deemed unsecured, at a minimum, to that the claim be estimated at $0 and therefore be
      entitled to no distribution in this case, at the most extreme.

      In its motion, the Debtor begins by arguing that the note and mortgage held by KK-PB are
      not enforceable as there was a complete lack of consideration. The Debtor points out that
      the Debtor, 160 Royal Palm, undertook the obligation represented by the note and gave a
      mortgage on its property but that the Debtor, as an entity, received nothing in the transaction.
      But this argument presents a fundamental misunderstanding of the transaction. At the time
      of the transaction, 160 Royal Palm was a single purpose entity owned solely by Mr. Straub and
      controlled by him. For tax purposes, it was a flow-through entity. Likewise, the purchaser for
      the hotel property under the original purchase and sale agreement was another single purpose
      entity beneficially owned solely by Mr. Matthews. The purchase and sale agreement, as initially
      formed, represented a sale of Mr. Straub’s indirect ownership of the hotel property to Mr.
      Matthews. There is nothing unusual about this structure. Commercial real estate transactions
      often involve entities formed particularly for purposes of the subject property. That the final
      transaction took the form of a purchase and sale of the membership interest in 160 Royal Palm
      is also not unusual. Indeed, in years past, before the State of Florida became wise to this
      practice and relevant laws were amended, it was common for parties to structure real estate
      transactions as equity sales in order to try to avoid payment of obligations to the state. But
                                                Page 6 of 16
Case 9:19-cv-80342-RLR
               Case 18-19441-EPK
                         Document 46
                                   DocEntered
                                       603 Filed
                                              on FLSD
                                                  02/26/19
                                                       DocketPage
                                                              11/12/2019
                                                                  7 of 16 Page 11 of 28



      even now there are valid reasons to prefer an equity transaction, not the least of which is
      preservation of development rights held by the title owner of property. The Debtor argues
      that in the end the transaction looks like a leveraged buyout, where the target, the Debtor,
      ended up with all the baggage in the form of new debt obligations and a lien on its assets but
      itself received no benefit other than a new owner. Indeed, this is true. But that does not mean
      there is a complete lack of consideration. That is because the consideration flows between the
      real parties in interest, Mr. Matthews and Mr. Straub. That the transaction could be subject to
      challenge for other reasons does not mean that there was a complete lack of consideration.

      In its motion, the Debtor also argues that the note and mortgage are not enforceable as they
      are unconscionable. The Debtor argues that Mr. Straub was effectively on both sides of the
      transaction, because he was the owner of 160 Royal Palm the moment before it agreed to give
      him, indirectly through KK-PB, a note and mortgage for which 160 Royal Palm would receive
      nothing. But to say that this structure represents unconscionable and thus unenforceable
      obligations would be to say that all leveraged buyouts are automatically subject to challenge
      for this reason. The selling equity owners are always the ones that cause the company to
      undertake the weight for payment for their shares. The Court is not aware of any case law
      ruling solely on this basis and the Debtor did not cite any.

      The Debtor argues that the claim of KK-PB Financial is subject to equitable subordination as
      permitted by section 510 of the Bankruptcy Code. Under 11th Circuit precedent, a claim is
      subject to equitable subordination if the claimant was involved in inequitable conduct, that
      conduct resulted in injury to other creditors or conferred an unfair advantage on the creditor,
      and subordination of the claim is otherwise consistent with the Bankruptcy Code. The
      inequitable conduct need not be directly related to acquisition of the creditor’s claim.
      Equitable subordination applies only to that portion of a claim necessary to remedy the wrong
      identified by the Court.

      The first step in presenting an equitable subordination case is to prove that the creditor in
      question acted in a manner that requires the Court to exercise its equity powers. In support
      of this request for relief, the Debtor argues that Mr. Straub was effectively on both sides of
      the August 2013 transaction, causing 160 Royal Palm to pay him, and to become obligated on
      a loan payable to his entity, for Mr. Straub’s own equity interest in 160 Royal Palm. But, again,
      this argument ignores the purpose of the transaction, which was effectively to transfer control
      of the hotel property from Mr. Straub to Mr. Matthews, which was accomplished. The Debtor
      argues that Mr. Straub knew that 160 Royal Palm would be unable to service the debt owed
      to KK-PB. There is no evidence to support the conclusion that Mr. Straub had that subjective
      understanding at the time of the closing. Indeed, based on the evidence admitted here, he
      expected 160 Royal Palm to raise capital to complete the project, pay KK-PB’s obligation, and
      make a success of the hotel. The Debtor argues that Mr. Straub assisted Mr. Matthews in
      misleading EB-5 Investors by purposely delaying recording of the mortgage. As I noted a few
      minutes ago, the evidence submitted in this matter does not support that conclusion. Lastly,
      the Debtor argues that Mr. Straub had an unusually close relationship with Mia Matthews, Mr.
      Matthews spouse, and that Mr. Straub provided loans and assistance to Mr. Matthews that
      should cause the Court to infer that Mr. Straub was somehow Mr. Matthews conspirator in all
      regards. The evidence admitted in this matter does not support that conclusion. Without
      additional proof of inequitable conduct on the part of Mr. Straub, there can be no equitable
      subordination.
                                                 Page 7 of 16
Case 9:19-cv-80342-RLR
               Case 18-19441-EPK
                         Document 46
                                   DocEntered
                                       603 Filed
                                              on FLSD
                                                  02/26/19
                                                       DocketPage
                                                              11/12/2019
                                                                  8 of 16 Page 12 of 28




      This is an appropriate point to comment on Mr. Straub’s credibility as a witness in this matter.
      I was admitted to the bar more than 28 years ago. Since that time, as a lawyer, as a client
      representative, and as a judge, I have seen hundreds of evidentiary hearings and trials. It is
      possible that I have forgotten a noteworthy witness or two. But scanning all of those hearings,
      I cannot remember a witness who was more evasive than Mr. Straub. Mr. Straub himself and
      also his counsel suggest that Mr. Straub’s approach to answering questions is a symptom of
      several infirmities. Yet this is not consistent with my experience in watching Mr. Straub testify
      in this matter. When it suited him, Mr. Straub could answer yes or no and provide a concise
      explanation. When it did not suit him, Mr. Straub would ramble on at length, seemingly
      addressing a question other than the one asked. If this was not an intentional act on Mr.
      Straub’s part, it is hard to imagine how he could have capacity to manage the many significant
      commercial real estate investments that he is solely responsible for overseeing. The Court
      does not believe that Mr. Straub is unable to answer direct questions. It is clear that Mr. Straub
      is unwilling to answer questions that he perceives are not to his advantage to answer.

      But does Mr. Straub’s lack of credibility before this Court mean that he was involved in a
      conspiracy with Mr. Matthews and others including, among other things, causing the KK-PB
      mortgage not to be recorded for seven months? Am I suspicious of Mr. Straub’s actions in
      this matter? Yes, I am. Is that suspicion sufficient to support the Debtor’s theories based in
      equity in this matter? No, it is not. There needs to be concrete evidence to support the
      Debtor’s claims based in equity, and the Debtor did not meet its burden on those claims.

      Let me be clear that the Court makes no finding that Mr. Straub and/or KK-PB did not have
      any involvement in the fraudulent scheme described by the Debtor and the EB-5 Investors.
      The Court is only finding that in the context of this claim estimation procedure, which involves
      solely the determination of the claim of KK-PB in this bankruptcy case, that the Court has
      not seen sufficient evidence to support the Debtor’s claims in this regard. Today’s ruling will
      have no impact on the ability of the Debtor or the EB-5 Investors or anyone else to pursue
      their claims against KK-PB, Mr. Straub, and others.

      The Debtor has waived the re-characterization argument and so the Court need not address
      it.

      Now we get to the meatiest parts of the Debtor’s argument, the components on which the
      parties spent the most time in the evidentiary hearing and at closing argument.

      The Debtor argues that both the note obligation undertaken by the Debtor in favor of KK-
      PB Financial in August 2013, and the later recording of the mortgage in favor of KK-PB
      Financial in March 2014, constitute fraudulent transfers that are avoidable under applicable
      law.

      Under section 544(b)(1) of the Bankruptcy Code, the Debtor may avoid any transfer of an
      interest of the Debtor in property or any obligation incurred by the Debtor that is voidable
      under applicable law by a creditor holding an unsecured claim. For applicable law, the Debtor
      looks to Chapter 726 of the Florida Statutes. The Debtor relies on the actual fraud provisions
      and both constructive fraud provisions provided under Florida law.


                                                 Page 8 of 16
Case 9:19-cv-80342-RLR
               Case 18-19441-EPK
                         Document 46
                                   DocEntered
                                       603 Filed
                                              on FLSD
                                                  02/26/19
                                                       DocketPage
                                                              11/12/2019
                                                                  9 of 16 Page 13 of 28



      Before getting to the merits of any fraudulent transfer claim, the Court must address the
      question of whether any fraudulent transfer action could be pursued by the Debtor in this
      bankruptcy case against KK-PB. KK-PB argues that this bankruptcy case was commenced
      more than 4 years after both the August 2013 closing, at which the note was given by the
      Debtor to KK-PB, and after the mortgage was recorded in March 2014. KK-PB argues that,
      under applicable non-bankruptcy law, no claim could be pursued by any creditor as fraudulent
      transfer claims would be barred by the statute of limitations, and so the Debtor cannot pursue
      any such claim under section 544.

      The Debtor raises two arguments in response to this. Both arguments have merit.

      First, the EB-5 creditors filed their initial complaint in the District Court against various
      parties, including KK-PB, on November 14, 2016. That complaint was filed within 4 years
      after both of the transfers at issue in this case. That initial complaint included fraudulent
      transfer counts, but none of those fraudulent transfer counts focus on transfers made by 160
      Royal Palm. The EB-5 creditors’ initial complaint included claims against KK-PB based in
      unjust enrichment and requested an equitable lien on the hotel property ahead of the rights of
      KK-PB. In the Court’s view, that initial complaint did not contain sufficient factual allegations
      to support a fraudulent transfer claim against KK-PB to avoid the note obligation undertaken
      by 160 Royal Palm in August 2013. However, the factual allegations contained in the EB-5
      creditors initial complaint are in fact sufficient to form the basis of a fraudulent transfer claim
      against KK-PB seeking to set aside the late-recorded mortgage as a fraudulent transfer. Under
      Rule 15, the EB-5 Investors have the right to amend the District Court complaint to state a
      claim based on the facts already stated in the original complaint and arising under a different
      legal theory, and any such claim would relate back to the original complaint. Thus, the EB-5
      Investors could pursue a fraudulent transfer claim identical to one posed by the Debtor here,
      seeking to set aside the late-recorded mortgage given by 160 Royal Palm to KK-PB Financial.
      From the evidence admitted here, it appears that the EB-5 Investors are in fact pursuing such
      an amended complaint.

      Any fraudulent transfer claim based on the Debtor becoming obligated on the mortgage to
      KK-PB is now property of the estate in this bankruptcy case. That claim can only be pursued
      by the Debtor. The Debtor could seek to intervene as a plaintiff in the District Court action,
      solely to pursue that claim, and then ask the District Court to refer the matter to this Court
      consistent with 28 U.S.C. section 157 and the standing order of reference in this District.

      I need to address here a specific point of procedure that may be relevant to this analysis. A
      claim under section 544 is a core matter subject to bankruptcy jurisdiction under 28 USC
      section 1334. When an action is pending in a United States District Court and that action falls
      under federal bankruptcy jurisdiction, such an action is not subject to removal to a bankruptcy
      court as the relevant removal statute applies only to removal of state actions. Instead, the
      action is subject to referral to the applicable bankruptcy court. There is no time limit on such
      referral. Thus, the Debtor here is free to seek to have the relevant claims in the EB-5 District
      Court action specifically referred to this Court.

      In summary, the EB-5 Investors brought a claim against KK-PB within 4 years after the
      transfers at issue. That claim states facts that would support the same fraudulent transfer claim
      presented by the Debtor here with regard to avoidance of KK-PB’s mortgage. The EB-5
                                                 Page 9 of 16
Case 9:19-cv-80342-RLR
              Case 18-19441-EPK
                        Document 46
                                 Doc Entered
                                     603 Filed
                                             on FLSD
                                                02/26/19
                                                     Docket
                                                         Page
                                                            11/12/2019
                                                               10 of 16 Page 14 of 28



      creditors’ complaint could be amended to present a timely fraudulent transfer theory based on
      the same facts and that fraudulent transfer claim would relate back to the filing of the EB-5
      creditors’ original complaint. And the resulting claim is property of the estate in this case
      which only the Debtor can pursue. That claim could then be referred to this Court consistent
      with federal law and the standing order of reference in this district. While this sounds like a
      novel analysis, let me point out that this is in fact the purpose of section 544. There are
      creditors who could indeed pursue a timely fraudulent transfer claim against KK-PB and
      Congress has given that claim to the Debtor to pursue for the benefit of all of its creditors.
      This outcome is exactly what was intended by Congress.

      But the Debtor has another, also valid, legal argument to support the timeliness of its
      fraudulent transfer challenges to KK-PB’s secured claim, not just the mortgage but also the
      note obligation. Section 544(b)(1) requires only that there be an unsecured creditor who could
      pursue a claim under otherwise applicable law. Certain creditors are given special rights to
      pursue fraudulent transfer claims for an extended period of time. In this case, the SEC is a
      creditor of the estate. The evidence includes judicial notice of proof of claim number 71 filed
      by the SEC as well as judicial notice of the District Court complaint filed by the SEC in which
      the Debtor is named as a relief defendant. In addition, the evidence in this case indicates that
      a significant amount of EB-5 Investor funds ended up with the Debtor, both before the
      closing in August 2013 and after that date including before and after the late recording of KK-
      PB’s mortgage. In the SEC’s complaint filed in the District Court, the SEC seeks, among
      other things, disgorgement of all ill-gotten gains as a result of defrauding the EB-5 creditors
      as well as civil penalties. The Court notes that the SEC’s claim is allowed in this bankruptcy
      case, as no objection to claim has been filed to date. The Court also notes that the SEC is
      listed in the Debtor’s schedules as a creditor holding an unsecured claim against the estate. As
      the Debtor points out, the SEC has the benefit of an extended statute of limitations for pursuit
      of fraudulent transfer claims. For the SEC, the period is 6 years, under 28 USC sections 2415(a)
      and 2416. There is precedent for extension of the fraudulent transfer period for the benefit
      of the bankruptcy estate in cases where the United States is a creditor. I refer the parties to
      Tronox Inc. v. Kerr McGee Corp. (In re Tronox Inc.), 503 B.R. 239, 272-75 (Bankr. S.D.N.Y. 2013)
      and to Mukamal v. Citibank N.A. (In re Kipnis), 555 B.R. 877 (Bankr. S.D. Fla. 2016). Based on
      the evidence admitted in this matter, the SEC is both an existing creditor at the time of each
      of the alleged transfers and also a future creditor, and thus may take advantage of claims under
      Florida Statutes sections 726.105 and 726.106.

      Having ruled that it is possible for the Debtor to bring timely fraudulent transfer claims against
      KK-PB, it is appropriate to address the merits of the fraudulent transfer claims.

      The first step in any claim under section 544(b)(1) is that there must be a creditor with a claim
      allowable in this case that could also pursue a claim under relevant fraudulent transfer law.
      This is typically referred to as a triggering creditor. The amount of the claim of a triggering
      creditor is not relevant. The claim amount need not bear any relation to the transfer a Debtor
      or trustee seeks to avoid. For claims under section 726.105, the creditor need not have been
      a creditor at the time of the transfer as that provision includes both existing and future
      creditors from the point of view of the time of transfer. For claims under section 726.106,
      the creditor must have been a creditor at the time of the transfer. Section 726.105 includes
      claims based in actual intent to defraud and constructive fraud claims tied to unreasonably


                                                Page 10 of 16
Case 9:19-cv-80342-RLR
              Case 18-19441-EPK
                        Document 46
                                 Doc Entered
                                     603 Filed
                                             on FLSD
                                                02/26/19
                                                     Docket
                                                         Page
                                                            11/12/2019
                                                               11 of 16 Page 15 of 28



      small assets or intent to incur debts beyond the ability to pay. Section 726.106 includes
      constructive fraud claims based on insolvency of the Debtor.

      The Debtor offered evidence to support the conclusion that there are more than one creditor
      that may support relief under each of these provisions. These creditors include the EB-5
      Investors, whose claims arose partly prior to each of the transfer dates and partly after those
      dates. These creditors also include the SEC and several parties who provided goods and
      services to the hotel project. Thus, there are multiple creditors who have claims that are
      allowable in this case. It does not matter that those claims have not been finally allowed. The
      fact that they are facially allowable at least in part is sufficient for purposes of these matters.

      Thus, the Debtor met its initial burden of showing that there are in fact creditors of this estate
      who could bring claims under Florida Statutes section 726.105 and 726.106. The Court must
      now address the elements of those claims.

      Before moving to a more detailed analysis of the fraudulent transfer concerns, it is important
      to note again the context of this ruling. The Court is not now ruling on a fraudulent transfer
      claim brought by the Debtor against KK-PB by way of complaint. The Court is ruling on a
      motion to estimate KK-PB’s claim and the Debtor has objected to estimation of that claim,
      in part, on the ground that KK-PB’s note and/or the mortgage securing it are subject to
      avoidance. It is not necessary here for the Court to determine conclusively that there is an
      absolute right to success on the part of the estate or on the part of KK-PB for that matter.
      Indeed, there is substantial case law to the effect that, for purposes of estimation, the Court
      may consider the probability of success or failure of components of a claim or challenges to a
      claim in estimating the claim.

      Let’s start with the Debtor’s actual fraud argument, based in Florida Statutes section 726.105.
      The Debtor points to so-called badges of fraud that the Debtor believes support the
      conclusion that Mr. Straub, controlling 160 Royal Palm up to the moment prior to the closing,
      had actual intent to defraud creditors of 160 Royal Palm when he caused that entity to become
      obligated to KK-PB and grant a mortgage to KK-PB. The Debtor argues that Mr. Straub was
      an insider of the Debtor. This appears obvious as a technical matter, but in the context of the
      transaction is not significant. The Debtor adds that there was no consideration for the
      obligations undertaken by KK-PB, but as the Court has already pointed out this is not the
      case. The Debtor argues that the Debtor became insolvent as a result of the obligation to
      KK-PB. The Court agrees that this is the case, and will analyze this in more detail in a moment.
      But insolvency, by itself, does not indicate actual fraud. Finally, the Debtor argues that Mr.
      Straub caused the mortgage to be concealed for 7 months, misleading EB-5 Investors who
      invested more than $10 million. But the evidence admitted in this matter does not lead the
      Court to conclude that Mr. Straub concealed the mortgage. To the contrary, it was in Mr.
      Straub’s best interest that the mortgage be recorded immediately and it appears that this is
      what his counsel intended. The evidence admitted here does not support a finding that Mr.
      Straub caused 160 Royal Palm to give the note and mortgage with actual intent to defraud
      creditors.

      For constructive fraud claims under either section 726.105 or 726.106, the transfer must be
      made without receiving a reasonably equivalent value. The Debtor itself received nothing at


                                                 Page 11 of 16
Case 9:19-cv-80342-RLR
              Case 18-19441-EPK
                        Document 46
                                 Doc Entered
                                     603 Filed
                                             on FLSD
                                                02/26/19
                                                     Docket
                                                         Page
                                                            11/12/2019
                                                               12 of 16 Page 16 of 28



      all from the transaction. No value at all was received by the Debtor on account of the note
      or the mortgage. This element is met.

      KK-PB argues that the Court should collapse the overall transaction, taking into account that
      control over the hotel property was transferred in consideration of the note and mortgage
      obtained by KK-PB. It is not appropriate to approach the fraudulent transfer analysis in this
      case from that vantage point. At the time of the closing, and again when the mortgage was
      recorded, the Debtor had significant obligations to others that were then unpaid and that
      remain unpaid now. To collapse the Debtor with its equity owner for purposes of determining
      reasonably equivalent value would be to the detriment of those creditors. The Court is not
      aware of any case law in this or any other circuit that would permit determination of reasonably
      equivalent value as KK-PB argues under these circumstances.

      The final element for relief under the constructive fraud provision of section 726.105 requires
      the Debtor to show either that at the time of the transfers the Debtor was engaged or was
      about to engage in a business for which its remaining assets were unreasonably small in relation
      to its business or the Debtor intended to incur or reasonably should have believed that it
      would incur debts beyond its ability to pay as they became due. In this case, the evidence
      supports both conclusions.

      The question of whether a Debtor’s remaining assets are unreasonably small, in this context,
      typically requires an analysis of whether at the time of the transfer there was a likelihood of
      future insolvency or inability to pay debts as they become due. Based on the evidence admitted
      in this matter, on the date of the closing, it was very likely that the Debtor would be unable to
      pay the debt service to KK-PB. Indeed, it is undisputed that the Debtor was able to make
      only 3 payments to KK-PB before defaulting. For the same reason, the evidence supports the
      conclusion that the Debtor should reasonably have believed that it would be unable to pay
      KK-PB‘s note obligation, which was its largest ongoing payment obligation. The recording
      of KK-PB’s mortgage only increased the Debtor’s financial stress by making it less likely the
      Debtor could obtain additional capital. Thus all of the elements for relief under section
      726.105(1)(b) are satisfied in this case.

      The final element for relief under section 726.106 is insolvency. The Debtor must either have
      been insolvent at the time of the transfers or was made insolvent by the transfers. The
      evidence admitted in this matter indicates that the Debtor was rendered insolvent by the note
      obligation to KK-PB entered into at the closing in August 2013, and the Debtor remained
      insolvent at the time the mortgage was recorded in March 2014.

      In determining that the Debtor was rendered insolvent by the note obligation and remained
      insolvent at the time the mortgage was recorded, the Court has relied on expert testimony by
      Jeffrey Brown, an expert in valuation of hotel properties, and Marcie Bour, a forensic
      accountant, each offered by the Debtor. KK-PB did not offer contrary expert testimony.

      Mr. Brown presented an extremely thorough analysis of the retrospective value of the hotel
      property on the relevant dates, based on both the income capitalization approach and the
      comparable sales approach. Mr. Brown’s assumptions were reasonable and well supported
      and his analysis well presented, logical, and consistent with industry practice. KK-PB has
      suggested that, based on certain of Mr. Brown’s testimony on cross-examination, that the
                                                Page 12 of 16
Case 9:19-cv-80342-RLR
              Case 18-19441-EPK
                        Document 46
                                 Doc Entered
                                     603 Filed
                                             on FLSD
                                                02/26/19
                                                     Docket
                                                         Page
                                                            11/12/2019
                                                               13 of 16 Page 17 of 28



       Court should adjust Mr. Brown’s calculations to reflect several modified assumptions. Based
       on Mr. Brown’s own testimony, those modifications would not be reasonable. The Court
       accepts Mr. Brown’s opinions of value without modification.3

       Ms. Bour was equally thorough. With only a few exceptions, Ms. Bour’s assumptions were
       reasonable and well supported. Her analysis was well presented, logical, and consistent with
       industry practice.

       Ms. Bour’s discounting of the Debtor’s liability to KK-PB is not appropriate under the law.
       When determining insolvency under Florida law for purposes of fraudulent transfer analysis,
       liabilities should be included consistent with the legal obligations of the Debtor at the time of
       valuation and not altered to reflect what alternative financing might be available to the Debtor.
       This adjustment results in an increase in the Debtor’s liabilities on August 31, 2013 by about
       $6.9 million and on March 29, 2014 by about $6 million.

       The Court also takes issue with Ms. Bour including as a liability of the Debtor as of August
       31, 2013 the sum shortly thereafter paid to Mr. Straub in cash as part of the purchase price for
       his equity interest in the Debtor. This was not a legal obligation of the Debtor and should not
       be included as the Debtor’s liability. That the funds flowed through the Debtor makes no
       difference. This results in a decrease in the liabilities of the Debtor on that date by about $6.2
       million.

       Finally, the Court also takes issue with Ms. Bour including as an asset in her August 31, 2013
       balance sheet a cash balance of about $2.6 million as the evidence shows that those funds were
       not assets of the Debtor but were parked with the Debtor for later payment to Mr. Straub as
       part of the equity sale transaction. This results in a decrease in assets of about $2.6 million on
       August 31, 2013.

       KK-PB takes issue with the inclusion of about $832,000 for liens and obligations, about $8,900
       for Van Linda Ironworks, and about $5.4 million for New Haven Contracting South, shown
       on Ms. Bour’s August 31, 2013 balance sheet. Based on the evidence admitted in this matter,
       the Court finds these items are appropriate for inclusion in the solvency analysis. But even if
       they are not, and they are backed out of the calculation, the Debtor was woefully insolvent on
       August 31, 2013.

       Similarly, KK-PB takes issue with the inclusion of about $832,000 for liens and obligations,
       about $11,700 for Van Linda Ironworks, about $2.2 million for New Haven Contracting
       South, about $536,000 for USREDA, about $2.975 million shown on the Debtor’s books as
       retainage received, and about $7.63 million shown as advanced to Galle and Evans. Based on
       the evidence admitted in this matter, the Court finds all of these items are appropriate for
       inclusion in the solvency analysis. But even if they are not, the Debtor remained woefully
       insolvent on March 28, 2014 when the mortgage was recorded.


   3 KK-PB offered lay opinion testimony of Mr. Straub, and the Court also heard lay opinion testimony from Mr. Ryan

   Black, regarding the value of the Debtor’s hotel property on relevant dates. The Court gave no weight to this testimony.
   Mr. Straub and Mr. Black lack the expertise of an appropriate expert witness, such as Mr. Brown. In addition, Mr. Straub’s
   testimony suffered from apparent bias.

                                                         Page 13 of 16
Case 9:19-cv-80342-RLR
              Case 18-19441-EPK
                        Document 46
                                 Doc Entered
                                     603 Filed
                                             on FLSD
                                                02/26/19
                                                     Docket
                                                         Page
                                                            11/12/2019
                                                               14 of 16 Page 18 of 28



      Thus, all the elements for relief under section 726.106(1) are satisfied in this case.

      Under Florida statues section 726.109(4) a good faith transferee has certain rights equivalent
      to the value given to the Debtor. But here no value was given to the Debtor itself, and so
      KK-PB may not take advantage of the good faith defense. Again, as I noted a few minutes
      ago, given the circumstances of this case, in particular the existence of a number of creditors
      who would be harmed by such an analysis, the collapsing of the Debtor with its owner for
      purposes of this defense would not be appropriate. Because KK-PB is the initial transferee
      of the note and mortgage, it also does not have the benefit of the good faith defense under
      section 550 of the Bankruptcy Code.

      As a result of these rulings, the note obligation would be avoidable under section 544 and the
      mortgage would also be avoidable under section 544 and would be recoverable for the estate
      under section 550.

      I find that the evidence admitted in this matter proves these claims by a preponderance of the
      evidence. In other words, if this was a trial on the merits of a complaint presenting the
      fraudulent transfer claims under section 544, the Debtor would have won.

      The result of this analysis is that the Court will estimate the claim of KK-PB, for all purposes
      in this bankruptcy case, as an unsecured claim and will estimate the claim amount as zero
      dollars. Because KK-PB has neither a lien nor an allowed claim, KK-PB is not permitted to
      credit bid under the explicit text of section 363(k). Thus, the Debtor’s motion seeking an
      order prohibiting KK-PB from credit bidding will be granted.

      The Debtor also asked the Court to deny KK-PB the right to credit bid under the “for cause”
      standard in section 363(k). The were two arguments in this regard. First, it was alleged that
      Mr. Straub committed bad acts and that this constitutes cause. Based on the evidence admitted
      in these matters, the Court is unable to make such a finding in this case. Second, it was argued
      that allowing KK-PB to credit bid would chill bidding to the detriment of other creditors. I
      am aware that there is some case law suggesting that this would be sufficient to constitute
      cause under section 363(k). I do not agree with that case law. The Supreme Court has
      repeatedly ruled that state law lien rights are sacrosanct in bankruptcy matters except where
      Congress has explicitly provided otherwise. The ability of a secured creditor to protect its lien
      rights by bidding its own claim in a sale of its collateral is a central component of the rights of
      a lien holder. The credit bid right should be abrogated only under very unusual circumstances.
      To suggest that a sale process will be easier, more efficient, or more fruitful without one party
      bidding is simply not enough. This analysis is not necessary to the Court’s ruling today, as the
      Court will grant the Debtor’s motion to prohibit KK-PB from credit bidding for other reasons.

      New Haven Construction responded at ECF number 169 noting that it holds a lien senior to
      that of KK-PB, in the approximate amount of $3.3 million, contrary to KK-PB’s suggestion
      that it was in first position. It appears that KK-PB has since acquired that New Haven claim.
      The Court’s ruling today has no impact on that New Haven claim, which appears to be a valid,
      secured claim that may have credit bid rights.

      For the foregoing reasons, the Court will grant the Debtor’s motion to limit credit bidding,
      ECF number 103, and will enter an order prohibiting KK-PB from credit bidding its claim
                                                 Page 14 of 16
Case 9:19-cv-80342-RLR
              Case 18-19441-EPK
                        Document 46
                                 Doc Entered
                                     603 Filed
                                             on FLSD
                                                02/26/19
                                                     Docket
                                                         Page
                                                            11/12/2019
                                                               15 of 16 Page 19 of 28



       represented by proof of claim number 70-3 in any sale of the Debtor’s hotel property and
       related assets. With regard to KK-PB’s motion to estimate its claim at ECF No. 133 and the
       Debtor’s response thereto, the Court will enter an order estimating the claim as an unsecured
       claim and estimating its amount as $0, for all purposes in this case. The Court will deny KK-
       PB’s motion for relief from stay or to dismiss this case, found at ECF No. 69. The Court will
       prepare its own orders.

           In the motion to limit credit bidding, the Debtor also requested that Palm House Hotel, LLLP

   be denied any ability to credit bid in connection with the sale of the Debtor’s hotel property and

   related assets. Palm House Hotel, LLLP was duly served with the motion and the notice of hearing

   and failed to respond. ECF No. 111. Thus, the Debtor’s request to deny any credit bid rights of Palm

   House Hotel, LLLP will be granted.

           For the forgoing reasons, the Court ORDERS and ADJUDGES as follows:

           1.      In light of Secured Creditor KK-PB Financial, LLC’s Motion to Estimate Claim for Purposes of

   Credit Bidding Pursuant to 11 U.S.C. §§ 502(c) and 363(k) [ECF No. 133] and the Debtor’s Response in

   Opposition to KK-PB Financial, LLC’s Motion to Estimate Claim for Purposes of Credit Bidding Pursuant to 11

   U.S.C. §§ 502(c) and 363(k) [ECF No. 163], the claim of KK-PB Financial, LLC, represented by proof

   of claim 70-3 as the same may be amended, is estimated as an unsecured claim in the amount of $0.00

   for all purposes in this chapter 11 case.

           2.      The Debtor’s Motion to Limit Credit Bids with Respect to Sale of Substantially All of Its Assets

   [ECF No. 103] is GRANTED. KK-PB Financial, LLC, on account of its claim represented by proof

   of claim 70-3 as the same may be amended, and Palm House Hotel, LLLP, shall not be permitted to

   credit bid under 11 U.S.C. § 363(k) in connection with any sale of the Debtor’s real property located

   at 160 Royal Palm Way, Palm Beach, Florida 33480, related assets, or any part thereof.

           3.      Nothing in this order shall be construed as a ruling by the Court with regard to proof

   of claim 72-1 filed by New Haven Contracting South, Inc., or affecting the rights, if any, of the holder

   of such claim to credit bid at any sale of the Debtor’s assets in this case.



                                                   Page 15 of 16
Case 9:19-cv-80342-RLR
              Case 18-19441-EPK
                        Document 46
                                 Doc Entered
                                     603 Filed
                                             on FLSD
                                                02/26/19
                                                     Docket
                                                         Page
                                                            11/12/2019
                                                               16 of 16 Page 20 of 28



            4.        Secured Creditor KK-PB Financial, LLC’s Motion to (I) Modify and Terminate Automatic Stay;

   or (II) Dismiss Chapter 11 Proceeding [ECF No. 69] is DENIED.

                                                              ###

   Copy to:

   Philip J. Landau, Esq.

   Philip J. Landau, Esq. is directed to serve a copy of this order on all appropriate parties and file a certificate of service.




                                                           Page 16 of 16
Case 9:19-cv-80342-RLR Document 46 Entered on FLSD Docket 11/12/2019 Page 21 of 28




                         EXHIBIT B
Case
 Case9:19-cv-80342-RLR
      9:19-cv-80342-RLR Document
                         Document46
                                  42 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                      Docket11/12/2019
                                                             11/01/2019 Page
                                                                         Page22
                                                                              1 of 5
                                                                                   28



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                                   9:19-CV-80342-RLR

   KK-PB FINANCIAL, LLC,                                                    Bankruptcy Case No:
                                                                            18-19441-EPK
            Appellant,

   v.

   160 ROYAL PALM, LLC,

            Appellee.
                                                           /

                         ORDER CERTIFYING MATTER FOR DIRECT
                     APPEAL TO THE UNITED STATES COURT OF APPEALS

            This matter is before the Court sua sponte. The instant appeal arises from bankruptcy

   proceedings in In re 160 Royal Palm, LLC, Case No. 18-19441-EPK (Bankr. S.D. Fla.).

   Appellant KK-PB Financial, LLC, appeals the bankruptcy court’s estimation order of February

   26, 2019. DE 1, Ex. A (“Estimation Order”). The Court has considered the briefs of the parties

   and has reviewed the record of related appeals before the Eleventh Circuit Court of Appeals. For

   the reasons discussed below, the Court certifies this appeal to the Eleventh Circuit under 28

   U.S.C. § 158(d)(2)(A)(iv).

                                              I.       BACKGROUND

            The proceedings below involve the chapter 11 bankruptcy of Debtor-Appellee 160 Royal

   Palm, LLC.1 Glenn Straub, a Palm Beach County developer, is the sole member of Appellant

   KK-PB Financial, LLC (“KK-PB”).                   Straub formerly held a 100% membership interest in

   Debtor, and Debtor owned the Palm House Hotel, an unfinished hotel in Palm Beach, Florida. In

   August 2013, a “seller-financed” transaction was consummated in which (1) Straub’s equity

   1
    This factual history is derived from Appellant’s Statement of the Case and Facts in its brief at docket entry 23,
   unless cited otherwise.
Case
 Case9:19-cv-80342-RLR
      9:19-cv-80342-RLR Document
                         Document46
                                  42 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                      Docket11/12/2019
                                                             11/01/2019 Page
                                                                         Page23
                                                                              2 of 5
                                                                                   28



   interest in Debtor (and thus his indirect ownership of the Hotel) transferred to Palm House LLC,

   a special purpose vehicle created by Robert Matthews, the former manager of Debtor;2 (2)

   Matthews paid $6.2 million in cash to Straub; and (3) Debtor issued a $27.468 million

   promissory note to KK-PB, secured by a mortgage on the Hotel. The mortgage was not recorded

   until March 28, 2014, and Debtor defaulted on the note on February 1, 2015.3

              On August 2, 2018, Debtor filed for chapter 11 bankruptcy, under which it sought to

   liquidate the Hotel, its most significant asset. KK-PB filed a proof of claim evidencing its

   mortgage interest in the Hotel, and Debtor objected to the proof of claim on the grounds that the

   note and mortgage were void as part of a fraudulent transfer. Debtor moved for approval to sell

   the Hotel through public auction and to prevent KK-PB from credit bidding for the Hotel, which

   means using the mortgage interest to support a bid to purchase the Hotel. KK-PB responded by

   moving for the bankruptcy court to estimate its mortgage claim “to permit it to credit bid at the

   auction and to determine the amount of its maximum credit bid.”

              The bankruptcy court set each party’s motion for hearing. KK-PB contends that at the

   hearing, the bankruptcy court went beyond the purpose of the hearing that was noticed to the

   parties and proceeded to estimate KK-PB’s claim for all purposes, not just for credit bidding.

   The bankruptcy court issued the Estimation Order on February 26, 2019, under which KK-PB’s

   mortgage of the Hotel was valued at $0 for all purposes. DE 1, Ex. A. The basis for this

   decision was that the note and mortgage were part of a constructively fraudulent transfer under

   Florida law because Debtor did not receive “reasonably equivalent value.” The effect of the

   Estimation Order was to disallow KK-PB’s claim. In other words, KK-PB was not entitled to


   2
       DE 27, at 2.
   3
       DE 27, at 10.
                                                   2
Case
 Case9:19-cv-80342-RLR
      9:19-cv-80342-RLR Document
                         Document46
                                  42 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                      Docket11/12/2019
                                                             11/01/2019 Page
                                                                         Page24
                                                                              3 of 5
                                                                                   28



   credit bid to purchase the Hotel, and further, KK-PB was not entitled to participate in the

   proceeds of the Hotel’s sale based on its mortgage interest. The Estimation Order is the subject

   of this appeal.

           As a result of the delay caused by the credit-bidding and estimation disputes, Debtor

   moved to extend the bidding deadline.4 The bidding procedures were originally approved on

   October 16, 2018, at which point there was a stalking-horse bid for $32 million. After several

   extensions, the bidding deadline was ultimately set to March 4, 2019. In January and February

   of 2019, during the estimation hearing, Debtor and KK-PB contemplated a settlement under

   which KK-PB would purchase the Hotel. Because KK-PB did not tender the deposit required

   under the settlement, the bankruptcy court did not approve the settlement. On February 26,

   2019, the day the estimation order was issued, Debtor moved for approval of a private sale of the

   Hotel to a new bidder, LR U.S. Hotels Holdings, LLC (“LR”), in which LR would pay $39.6

   million, which was higher than the stalking-horse bid of $32 million. KK-PB objected, arguing

   that it had offered a higher price for the Hotel and that the private sale was improper. The

   bankruptcy court approved the sale to LR free and clear of liens, claims, and encumbrances on

   March 12, 2019. Three orders related to that decision were appealed to this Court and affirmed,

   and they are now on appeal before the Eleventh Circuit.5

                                         II.      STANDARD OF REVIEW

           Under 28 U.S.C. § 158(d)(2)(A), a court of appeals shall have jurisdiction over a direct

   appeal if a lower court certifies that any one of the following conditions is met:


   4
     The facts in this paragraph are derived from this Court’s ruling in In re 160 Royal Palm, LLC, 600 B.R. 119 (S.D.
   Fla. 2019).
   5
     In re 160 Royal Palm, LLC, 600 B.R. 119 (S.D. Fla. 2019), appeal docketed, No. 19-11402 (11th Cir. Apr. 11,
   2019) (consolidated appeal of Case Nos. 9:19-cv-80343, 9:19-cv-80351, 9:19-cv-80363).
                                                            3
Case
 Case9:19-cv-80342-RLR
      9:19-cv-80342-RLR Document
                         Document46
                                  42 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                      Docket11/12/2019
                                                             11/01/2019 Page
                                                                         Page25
                                                                              4 of 5
                                                                                   28



           (i)      the judgment, order, or decree involves a question of law as to which there
                    is no controlling decision of the court of appeals for the circuit or of the
                    Supreme Court of the United States; or

           (ii)     the case involves a matter of public importance; or

           (iii)    the judgment, order, or decree involves a question of law requiring
                    resolution of conflicting decisions; or

           (iv)     an immediate appeal from the judgment, order, or decree may materially
                    advance the progress of the case or proceeding in which the appeal is
                    taken.

   Notably, this certification standard is not discretionary—a bankruptcy or district court should

   certify the appeal if it concludes that any one of the four conditions is met. Brannan v. Wells

   Fargo Bank, N.A., No. 02-16647, 2013 WL 1352350, at *2 (S.D. Ala. Bankr. Apr. 3, 2013).

                                                III.    DISCUSSION

           Under 28 U.S.C. § 158(d)(2)(A)(iv), a district court certifies that immediate appeal of an

   order “may materially advance the progress of the case or proceeding in which the appeal is

   taken.” Here, several factors indicate that the Court should certify KK-PB’s appeal of the

   Estimation Order to the Eleventh Circuit. First, an issue on appeal here––whether the note and

   mortgage are void as part of a fraudulent transfer––is directly relevant to KK-PB’s arguments on

   appeal before the Eleventh Circuit.6 There, KK-PB argues that the bankruptcy court abused its

   discretion by allowing Debtor to proceed with a private sale of the Hotel when KK-PB had made

   a higher offer to purchase the Hotel.7 In deciding that question, the Eleventh Circuit would

   likely address the fraudulent-transfer issue. Whether KK-PB previously “saddled Debtor with

   millions of dollars in debt through an illicit fraudulent transfer scheme,” as Debtor argues,8 is


   6
     DE 23, at 2–3.
   7
     Appellant’s Brief at 1, KK-PB Financial, LLC v. 160 Royal Palm, LLC, No. 19-11402 (11th Cir. May 21, 2019).
   8
     Appellee’s Brief at 39, KK-PB Financial, LLC v. 160 Royal Palm, LLC, No. 19-11402 (11th Cir. June 20, 2019).
                                                          4
Case
 Case9:19-cv-80342-RLR
      9:19-cv-80342-RLR Document
                         Document46
                                  42 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                      Docket11/12/2019
                                                             11/01/2019 Page
                                                                         Page26
                                                                              5 of 5
                                                                                   28



   relevant to the bankruptcy court’s decision to permit the private sale, notwithstanding KK-PB’s

   offer.

            Second, the Court’s experience with the proceedings below indicates that the parties

   would very likely appeal this Court’s order to the Eleventh Circuit. The dispute between KK-PB

   and Debtor has already led to six appeals to this Court and two appeals to the Eleventh Circuit.

   The Eleventh Circuit has scheduled oral arguments on the appeal of the sale orders for

   November 21, 2019. Certification has the potential to conserve the resources of both the courts

   and the parties, and it may facilitate a speedier resolution of this bankruptcy dispute as a whole,

   the life of which can fairly be described as tortuous. Accordingly, the Court certifies the

   Estimation Order at issue in this appeal to the Eleventh Circuit.

            For all of the foregoing reasons, the Clerk of the Court is ORDERED to forward this

   matter to the Eleventh Circuit Court of Appeals.               All other pending motions are

   TERMINATED. In the event this matter is remanded to this Court, any party may move for a

   terminated motion to be reinstated. The Clerk of the Court shall CLOSE THIS CASE.

            DONE and ORDERED in Chambers, West Palm Beach, Florida, this 31st day of

   October, 2019.

                                                        _______________________________
                                                        ROBIN L. ROSENBERG
   Copies furnished to Counsel of Record                UNITED STATES DISTRICT JUDGE




                                                    5
Case 9:19-cv-80342-RLR Document 46 Entered on FLSD Docket 11/12/2019 Page 27 of 28




                         EXHIBIT C
Case 9:19-cv-80342-RLR Document 46 Entered on FLSD Docket 11/12/2019 Page 28 of 28




    Date Filed   #   Docket Text
    11/04/2019   44 PAPERLESS ORDER. In its Order at docket entry 42 , the Court certified
                    the Bankruptcy Court's Estimation Order of February 26, 2019 (DE 1 , Ex.
                    A) for direct appeal to the Eleventh Circuit Court of Appeals. By no later
                    than 11/8/2019, Appellant shall file a notice with this Court indicating
                    whether Appellant intends to proceed with a direct appeal of the
                    Estimation Order. If so, Appellant must file a Notice of Appeal to the
                    Eleventh Circuit on this Court's docket within the time prescribed by the
                    Federal Rules of Appellate Procedure. If Appellant does not intend to
                    proceed with a direct appeal, the Court will reopen this appeal. Signed by
                    Judge Robin L. Rosenberg on 11/4/2019. (hhn) (Entered: 11/04/2019)
